DETAILED ACTION
	The Information Disclosure Statements filed on June 13, 2019 and January 11, 2019 have both been reviewed and considered by the Examiner. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adler (DE 20 2012 003 564 U1).
Adler discloses a bogie for a rail vehicle, as partially shown in figure 1. It is interpreted that figure 1 is a cut away figure showing one half of the bogie and that a second, mirrored wheel and axle assembly is included on the bogies. The disk wheels are supported on an axle extending transverse to the directions of travel of the vehicle. The bogie is further comprised of a plurality of bearings 11a, 11b associated with each wheel, as shown in figure 2. The bearings have a temperature sensor 30 connected to a monitoring and control system on the vehicle by way of a thermally conductive line 40. The monitoring and control system serves as a temperature verification element which verifies the temperature of the bearing sensed by the temperature sensor on the bearing. The monitoring and control system determines if the temperature of the bearing has exceeded a predetermined threshold. Each bearing 11a, 11b; as well as the mirrored second wheel assembly not shown, each has a respective and independent temperature sensor 30 associated with the bearings as well as an independent conductive line 40 connected to the monitoring and control system. Sideframe members 3a, 3b serve as cladding alongside the wheels and over the bearings. 
Adler does not specifically state that the line 40 is thermally conductive. It is well known in the art that various types of communication lines are constructed of various metals, including those that may conduct heat, such as copper. It would have been an obvious design choice to one of ordinary skill in the art to have applied a line with a thermally conductive character with the expected result of conducting and relaying a precise temperature from the bearing to the verification element. 
Allowable Subject Matter
Claims 19-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 28-30 are allowed. Claim 28 recites the step of directing heat from the wheel set bearing through the thermally conductive line. The prior art of Adler does not direct heat and is only interpreted as thermally conductive based on the construction materials of the wire. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J McCarry Jr. whose telephone number is (571)272-6683. The examiner can normally be reached Monday-Friday 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Robert J McCarry Jr/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        



RJM
May 5, 2022